 



Exhibit 10.35
Compensation Arrangements for
Certain Named Executive Officers
Set forth below is a summary of the compensation arrangements of the executive
officers to be named in the Company’s 2008 Proxy Statement for the Annual
Meeting of Stockholders, other than Mr. Jon P. Vrabely, the Company’s President
and Chief Executive Officer, who is covered by a written employment agreement
filed as an exhibit to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2007 (the “Form 10-K”).
Each of the executive officers named below is an employee at will whose
compensation and employment status may be changed at any time in the discretion
of the Company’s Board of Directors.
Base Salaries. On February 15, 2008, the base salaries of the executive officers
are as set forth below:

          Name and Position   Base Salary Amount
David L. Fleisher, Vice President, Chief Financial Officer and Secretary
  $ 300,000  
Greg W. Gurley, Vice President, Product Management and Marketing
  $ 225,000  
Brian D. Robinson, Vice President, Chief Information Officer
  $ 199,500  
Richard A. Baltz, Vice President, Internal Audit
  $ 190,000  

Base salaries are adjusted from time to time. Any such adjustments are approved
by the Management Organization and Compensation Committee.
Bonuses and Equity Awards. These executive officers are also eligible to
participate in the Company’s annual incentive compensation plans and equity
incentive compensation plans, as provided in the terms of such plans. Such
plans, and any forms of awards thereunder providing for material terms, are
included as exhibits to the Form 10-K.

